Exhibit 10.3

Apache Corporation

Amendment of Stock Option Grants

 

Participant Name:    Michael S. Bahorich (“Participant,” “Employee’ “you” or
“your”) Company:    Apache Corporation Amendment:    This is a summary of the
amendment of the terms of your previous grants of Non-Qualified Stock Options to
purchase Shares (“Stock Options”) under certain prior notices (the “Grant
Notices”) subject to the terms of the Apache Corporation 2011 Omnibus Equity
Compensation Plan, as amended (the “Plan”) and the related Stock Option Award
Agreements (the “Agreements”).    You were previously granted Stock Options to
purchase Shares in accordance with the terms of the Plan and the related Stock
Option Award Agreements. In connection with your release from service with the
Company effective June 30, 2015 (the “Termination Date”) and the terms of the
release and settlement agreement between you and the Company (the “Release
Agreement”), for purposes of continued vesting of the prorated portion of your
unvested Stock Options and continued exercisability of your vested Stock Options
under the Plan determined as of the Termination Date, upon your acceptance of
this Amendment, the Company agrees that the prorated portion of your unvested
Stock Options will continue to vest according to their original schedules and
any agreed amendments to said equity plan and award agreements as if you
continued employment with the Company after your Termination Date, provided that
such vesting shall occur at such times solely if you are then in compliance with
the provisions of the Release Agreement. For the avoidance of doubt, you shall
not be treated as continuing employment with the Company after the Termination
Date for purposes of the Change of Control provisions of the Plan and the
Agreements. Employee’s exclusion from receiving the benefits of the Change of
Control provisions of the Plan and Agreements shall not diminish nor terminate
the other rights and benefits provided to Employee regarding Stock Options under
the Apache Corporation Employee Release and Settlement Agreement between
Employee and Apache Corporation. Affected Awards:    Prorated portion of your
unvested Stock Options as set forth in Annex I and all vested Stock Options
under the Plan as of the Termination Date Plans:    Apache Corporation 2011
Omnibus Equity Compensation Plan, as amended Expiration Date:    Your Stock
Options will remain subject to expiration ten years from the original Grant Date
for each such Stock Option.

 

1



--------------------------------------------------------------------------------

Acceptance:    Please indicate your acceptance of this Amendment by executing
the attached Amendment and returning it to Margie M. Harris. Upon acceptance of
this Amendment you will be able to continue to access your account at
netbenefits.fidelity.com. By accepting this Amendment, you will have agreed to
the terms and conditions set forth in the Amendment and the terms and conditions
of the Plans. You also agree to immediately notify Apache Corporation of any
future change in your address or other contact information. If you do not accept
this Amendment, for purposes of continued vesting of the prorated portion of
your unvested Stock Options and continued exercisability of your vested Stock
Options, you be treated as terminating with the Company on the Termination Date.

 

2



--------------------------------------------------------------------------------

Apache Corporation

Amendment to Stock Option Award Agreements

This Amendment to the Stock Option Award Agreements is entered into in
connection with the Participant’s release from service with Apache Corporation
(together with its Affiliates, the “Company”) effective June 30, 2015 (the
“Termination Date”) and the terms of the release and settlement agreement
between the Participant and the Company (the “Release Agreement”) and governs
all outstanding Stock Options under the Plan and the Agreements, determined as
of the Termination Date, between the Company and the Participant.

 

  1. Section 4 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Release Agreement. Notwithstanding the provisions of Section 4 of any Agreement
or the provisions of the Grant Notices or the Plan to the contrary, for purposes
of continued vesting of the prorated portion of unvested Stock Options and
continued exercisability of vested Stock Options, the Participant’s employment
shall be deemed to continue with the Company following the Termination Date
provided that the Participant remains in compliance with the provisions of the
Release Agreement. The Participant shall immediately notify the Company of any
future change in address or other contact information. The Participant shall not
be treated as continuing in employment with the Company following the
Termination Date for purposes of the Change of Control provisions of this
Agreement, the Grant Notice, and the Plan. Employee’s exclusion from receiving
the benefits of the Change of Control provisions of the Plan and Agreements
shall not diminish nor terminate the other rights and benefits provided to
Employee regarding Stock Options under the Apache Corporation Employee Release
and Settlement Agreement between Employee and Apache Corporation.

 

  2. The remaining terms of the Agreements and the Plan shall continue in full
force and effect except as provided in the controlling Apache Corporation
Employee Release and Settlement Agreement between Recipient/Employee and Apache
Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties have caused this Amendment to be executed, agreed,
and accepted, effective as of June 30, 2015.

 

APACHE CORPORATION       MICHAEL S. BAHORICH, PARTICIPANT By:  

/s/ Margery M. Harris

      By:  

/s/ Michael S. Bahorich

  Margery M. Harris         Michael S. Bahorich   Executive Vice President,   
       Human Resources        

 

ATTEST:

/s/ Cheri L. Peper

Cheri L. Peper Corporate Secretary

 

2



--------------------------------------------------------------------------------

Apache Corporation

Prorated Portion of Unvested Stock Options

Annex I

 

Non-Qualified Stock Option Grants (SOs)

 

Grant

   Grant
Date      Last Vesting
Date      Next Vesting
Date      Prorated
Portion of
Award1     Next Tranche of
Awards Vesting      Prorated Award
Based on Days  

2012 SOP

     05/22/12         05/22/15         05/22/16         11 %      4,565        
486   

2013 SOP

     05/16/13         05/16/15         05/16/16         12 %      8,527        
1,048                 

 

 

    

 

 

 

Subtotal:

                13,092         1,534                 

 

 

    

 

 

 

 

1 Represents the portion of the vesting period worked since the most recent
vesting date.